                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA


v.                                   CRIMINAL NOS. 2:19-00064-01
                                                   2:89-00262-01

STALIN SIMON



                   MEMORANDUM OPINION AND ORDER

     Pending before the court was defendant’s motion for release

from detention pending sentencing.   (ECF No. 7).   At defendant’s

plea hearing, held on March 26, 2019, the court DENIED that

motion.   The reasons for that decision follow.

     Rule 46(c) of the Federal Rules of Criminal Procedure

provides that “[t]he provisions of 18 U.S.C. § 3143 govern

release pending sentencing or appeal.   The burden of establishing

that the defendant will not flee or pose a danger to any other

person or to the community rests with the defendant.”    Pursuant

to 18 U.S.C. § 3143(b), the court “shall order that a person who

has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section

3142 and is awaiting imposition or execution of sentence be

detained unless (A)(i) the judicial officer finds there is a

substantial likelihood that a motion for acquittal or new trial

will be granted or (ii) an attorney for the Government has

recommended that no sentence of imprisonment be imposed on the
person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose

a danger to the safety of any other person or the community.”

(Emphasis added).   Clearly, defendant is not entitled to release

under § 3143(b).

     18 U.S.C. § 3145(c) allows for the release of a defendant

“if it is clearly shown that there are exceptional reasons why

such person’s detention would not be appropriate.”   Defendant

argued that his mother’s medical condition and prognosis, as well

as his stepson’s scheduled surgery, constitute exceptional

circumstances which would authorize his release pending

sentencing.   Although the court is sympathetic to defendant’s

family situation as outlined in his motion, that situation is not

an exceptional reason that would justify his release.   See, e.g.,

United States v. Burnett, 76 F. Supp. 2d 846, 849-50 (E.D. Tenn.

1999) (holding that defendant’s role as primary caregiver for her

77-year-old mother and 53-year-old brother with health problems

was not exceptional reason making detention inappropriate under §

3145(c)).    Accordingly, defendant’s motion was DENIED without

prejudice.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the Probation Office of

this court, and the United States Marshal for the Southern

District of West Virginia.


                                  2
IT IS SO ORDERED this 16th day of April, 2019.

                         ENTER:



                        David A. Faber
                        Senior United States District Judge




                           3
